DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-14, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxwell 2011/0035004 in view of Miller 5,236,454.
Maxwell discloses the invention as claimed noting figures 1 -11 comprising: an implantable member (12) including an exterior surface defined by an anterior face and a posterior face (see figure 1); one of the anterior face and the posterior face including at least one generally elongated fixation region defined by a texture, different from a respective texture, a balance of said one of the anterior face and posterior face the prosthesis being structured such that when implanted adjacent a muscle group in a human being, the fixation region can be generally aligned with an alignment of said muscle group; wherein the fixation region has a first texture and said balance has a second texture different from the first texture; configured for implantation in a breast of a is generally aligned with the pectoralis major muscle group or the pectoralis minor muscle group.  Miller teaches that breast implants are implanted parallel to the pectoralis major (see figure 6 and 2; 4:31-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the implant of Maxwell in the area of the major or minor pectoralis muscle group in order to provide a n implant customized for normal contour and feel for the patient.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent 9,918,829 (‘829) and over claims 1-5 of U.S. Patent No. 9,050,184 9’184).
 Patent ‘829 recites all of the limitation of the current application claims.  It is obvious to one having ordinary skill in the art that the scope ‘829 is narrower and recites that the fixation regions are generally elongated.  It is also obvious that the term elongated can encompass a band shape.
Patent ‘184 discloses the methods as claimed including implanting the implantable member into a breast of a human being such that the fixation region of the implantable member generally aligns with one of the pectoralis major muscle group and the pectoralis minor muscle group. However patent ‘184 does not claim the limitations of "roughness or sheen". It is obvious to one having ordinary skill in the art that the phrase of "fixation regions" is broad and encompasses texture, roughness and or sheen as described in the disclosure of all of the patents and the current application.

Claims 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent 9,918,829 (‘829) in view of Solomon 2008/0058926.
Patent claims 8 and 9 of ‘829 recite:
8. A method of augmenting or reconstructing a breast of a human being, the method comprising: providing an implantable member including an exterior surface defined by an anterior face and a posterior face, wherein one of the anterior face and the posterior face includes at least one generally elongated fixation region defined by a 
    9. The method of claim 8 wherein the at least one fixation region is defined by an enhanced texture relative to said balance of said one of the anterior face and posterior face. 

However the patent does not recite that the implant is positioned over the of the pectoralis major muscle group or underneath the pectoralis major muscle group. Solomon teaches that implantable breast prosthesis may be inserted over or under the pectoral muscle (see [0041]).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to implant the prosthesis over the of the pectoralis major muscle group or underneath the pectoralis major muscle group in order to properly lift the breast and provide for proper anchoring and prevention of capsular contraction.  It is further obvious that the term elongated can encompass a band shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 10, 2022